DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-10, filed 05/19/2021, with respect to the rejection(s) of claim(s) 1-18 under claims 102 rejection and claim 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of claims 1, 6, 10 and 18 in view of US Pat Pub No. 20160331963A1 granted to George. Claims 2-5, 11, 15-17 are now rejected under George in view of US Pat Pub No. 20080119831 granted to Myeong et al.. Claims 7-9 are now rejected under George in view of KR102160299B1 granted to Jangdaeseong. Claim 12 is now rejected under over George in view of US Pat Pub No. 20040181210A1 granted to Shellman.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 10 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat Pub No. 20160331963A1 granted to George (previously recited). 
Regarding claim 1, George discloses a lipolysis apparatus for fat removal, body shaping, body contouring and muscle toning, the lipolysis apparatus (e.g. abstract, para 0001) comprises: a treatment applicator (e.g. flexible pad, para 0013, fig. 1), wherein the treatment applicator comprises at least one low power light source that will emit a wavelength to a patient's treatment area (e.g. para 0005, 0014, LEDs 7, figs 103); at least one electronic muscle stimulator that is attached to the treatment applicator (e.g. para 0004, 0014); and a dual control unit that is configured to power the treatment applicator and the at least one electronic muscle stimulator (e.g. para 0005, fig. 1, console 5), the dual control unit has a power source (e.g. fig. 1, a power source is considered to be associated with the console 5), a control board that is operatively connected to the at least one low power light source and to the electronic muscle stimulator (e.g. para 0005, “each pad having an electrical connection to an operating console by which various parameters may be adjusted, such as the frequency and intensity of electrical muscle stimulation and the intensity of light emitted by the LEDs by using, for example, arrays of LEDs with different wavelengths with the operating console conveniently being self-standing such that it may be operable by a user during a treatment session.”) an operator interface that comprises of input buttons that are configured to allow a user to enter an at least one parameter desired by user (e.g. fig. 1, para 0013 “Each of the pads 4 is electrically connected to a floor standing console 5 by which the person 3 can make adjustments to each pad 4”), a display that is configured to allow the user to see the at least one parameter (e.g. fig. 1), and having a timer that is configured to allow the time that the lipolysis apparatus is operative (e.g. console 5, para 0012 discussing the duration; it is understood that a timer or watch associated with the console is used to keep track of the duration of the treatment).  

Regarding claim 6, George discloses the lipolysis apparatus of claim 1, wherein the treatment applicator can be bent to conform to the contours of the patient's treatment area (e.g. paras 0005-0006, flexible pads).  


Regarding claim 10, George discloses the lipolysis apparatus of claim 1, wherein the dual control unit has a low power light source operator input control and an electronic muscle stimulator operator input control (e.g. para 0005).  

Regarding claim 18, George discloses the lipolysis apparatus of claim 1, wherein the low power light source is either a low power laser or a light emitting diode (e.g. abstract, para 0004 “Light Emitting Diodes (LEDs)”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5, 11, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over George in view of US Pat Pub No. 20080119831 granted to Myeong et al. (hereinafter “Myeong” – previously recited).
Regarding claim 2, George discloses the lipolysis apparatus of claim 1, but fails to disclose wherein a power output of the at least one low power light source is in the range that is between from about 10 MW to about 50MW. Myeong teaches a similar device and that it is known to disclose having a power light source in the range that is between from about 10 MW to about 50MW (e.g. abstract, para 0008, and 0011 “10 mW to about 100 mW”). This would allow the laser applicator to contact a subject's body surface by using application of low-power laser irradiation in order to provide the predictable result of treating the lipolysis underlying adipose cell (e.g. para 0002). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of George with the teachings of Myeong to operate the applicator with low-power laser irradiation to provide the predictable result of treating the lipolysis underlying adipose cell.
 
Regarding claim 3, George as modified by Myeong renders the lipolysis apparatus of claim 2 obvious as recited hereinabove, George discloses wherein the at least one low power light source is a light emitting diode (e.g. abstract, para 0004 “Light Emitting Diodes (LEDs)”). 
  
Regarding claim 4, George as modified by Myeong renders the lipolysis apparatus of claim 3 obvious as recited hereinabove, George discloses wherein the treatment applicator defines an inner and an outer surface and wherein a plurality of transparent windows or lenses are disposed on the inner surface, and a plurality of [[LED]] light emitting diodes that are located within the transparent windows or lenses (e.g. para 0014, apertures 10 through which light from the LEDs 7 can shine, fig 2-4).  

Regarding claim 5, George as modified by Myeong renders the lipolysis apparatus of claim 4 obvious as recited hereinabove, Myeong further comprises of at least one heat dissipating plate, wherein the at least one heat dissipating plate is mechanically connected to the treatment applicator (e.g. para 0014).  

Regarding claim 11, George discloses the lipolysis apparatus of claim 1, but fails to disclose wherein the at least one low power light source is a low power laser.  Myeong teaches a similar device for contacting a portion of the subject’s body for the purpose of liquefying fats having a low power laser (e.g. abstract, para 0008). This would allow the laser applicator to contact a subject's body surface by using application of low-power laser irradiation in order to provide the predictable result of treating the lipolysis underlying adipose cell (e.g. para 0002). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of George with the teachings of Myeong to operate the applicator with low-power laser irradiation to provide the predictable result of treating the lipolysis underlying adipose cell.

Regarding claim 15, George discloses the lipolysis apparatus of claim 1, wherein the low power light source emits a wavelength (e.g. para 0005) but fails to discloses the wavelength being in the range from about 661 nm to about 900 nm.  Myeong teaches a similar device for contacting a portion of the subject’s body for the purpose of liquefying fats having a wavelengths from about 661 nm to about 900 nm (e.g. para 0003 “range of 635 nm to 650 nm”, para 0018) wherein the low-power laser irradiation causes liquefaction of fats in adipose cells in it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of George with the teachings of Myeong to provide a low-power laser to provide the predictable result of causing liquefaction of fats in adipose cells in the subcutaneous portions of the subject's body underlying the surface contacted by the laser applicator. 


Regarding claim 16, George discloses the lipolysis apparatus of claim 15, Myeong teaches wherein the at least one electronic muscle stimulator has a pulse rate that is between 1 Hz to 500 Hz (e.g. para 0065 “frequency of 0 to about 10 Hz”; it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
 
Regarding claim 17, George discloses the lipolysis apparatus of claim 16, Myeong teaches wherein the at least one low power light source is a red light (e.g. para 0005-0007).  

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over George in view of KR102160299B1 granted to Jangdaeseong. 
Regarding claim 7, George discloses the lipolysis apparatus of claim 6, but fails to disclose wherein the treatment applicator comprises: a flexible frame that can be bent up to 360 degrees; and a plurality of treatment panels, wherein each treatment panel comprises of a plurality of light emitting diodes, a transparent window that allows light to pass through to reach the patient's treatment area.  Jangdaeseong teaches a similar device in form of an showing the belt bending up to 360 to wrap around the wearer’s waist section); and a plurality of treatment panels (e.g. fig 3), wherein each treatment panel comprises of a plurality of light emitting diodes (para 0059 plurality of LEDs 210), a transparent window that allows light to pass through to reach the patient's treatment area (e.g. fig. 5, para 0055 “holes 12). This allows the applicator to be worn by the person to provide an evenly distributed LED and low-frequency stimulation to the abdomen and remove the sense of foreign body caused by the pad (e.g. para 0030). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of George with the teachings of Jangdaeseong to provide a flexible belt to be worn by the person to provide the predictable result of evenly distributing the LED on the person and improving comfort. 

Regarding claim 8, George as modified by Jangdaeseong renders the lipolysis apparatus of claim 7 obvious as recited hereinabove, Jangdaeseong further comprises a fastener that will attach to the patient's treatment area (e.g. figs 1-6, belt device 10 having a cover body 100)

Regarding claim 9, George as modified by Jangdaeseong renders the lipolysis apparatus of claim 8 obvious as recited hereinabove, Jangdaeseong wherein the fastener comprises of at least one strap loop on the flexible frame and at least one strap that is configured to be fastened to a patient (e.g. fig 7).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over George in view of US Pat Pub No. 20040181210A1 granted to Shellman (previously recited).
Regarding claim 12, George discloses the lipolysis apparatus of claim 1, but fails to disclose wherein the at least one low power light source emits a wavelength that is in the range from about 620 nm to about 629 nm.  Shellman teaches a similar method to provide fat reduction in a patient which includes applying a light having a wavelength that is in the range from about 620 nm to about 629 nm (e.g. para 0018 “visible red (620 nm to 700 nm) and invisible infrared light (700 nm to 1200 nm) ”) which have been shown to effect positive changes at a cellular level. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of George with the teachings of Shellman to provide the predictable result of a light that provides effective positive changes at a cellular level. 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over George and Shellman as applied to claim 12 above, and further in view of Myeong.
Regarding claim 13, George as modified by Shellman renders the lipolysis apparatus of claim 12 obvious as recited hereinabove, but fails to explicitly disclose wherein the at least one electronic muscle stimulator has a pulse rate that is between 1 Hz to 500 Hz.  Myeong teaches a similar device for contacting a portion of the subject’s body for the purpose of liquefying fats having a low power laser (e.g. abstract, para 0008). This would allow the laser applicator to contact a subject's body surface by using application of low-power laser irradiation having a pulse rate that is between 1 Hz to 500 Hz in order to provide the predictable result of treating it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of George as modified by Shellman with the teachings of Myeong to operate the applicator with low-power laser irradiation to provide the predictable result of treating the lipolysis underlying adipose cell.

Regarding claim 14, George as modified by Shellman and Myeong renders the lipolysis apparatus of claim 13 obvious as recited hereinabove, Shellman teaches wherein the at least one low power light source is a red light (e.g. paras 0018-0021).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792